DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 is objected to because of the following informalities:
Claim 5, line 3, “and pulsed material application” should be --with pulsed material applications--.
Claim 5, final line, “pulsed material application” should be --a pulsed material application--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1, the final two lines, recites that “the sensor is oriented to view a furrow opposite a direction of travel of the implement.”  However, claim 1 also recites the sensor “to detect seeds being dispensed from a seed meter when the seeds exit a seed tube or seed conveyor or after the seeds exit the seed tube or seed conveyor.”  The limitation that the sensor is oriented to view the furrow, combined with the limitation that the sensor detects seeds when they exit the tube or conveyor but not after they have left the tube or conveyor, is not enabled, since it has not been reasonably conveyed to one skilled in the art that the single sensor could simultaneously detect seeds in the furrow as well as seeds that have not yet exited the seed tube/conveyor.  Claims 2-12 are rejected as dependent on a rejected base claim.
Claims 4, 6-7, and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, final 2 lines, recites that “the sensor is oriented to view a furrow opposite a direction of travel of the implement.”  Support for this limitation is found on page 5, lines 1-3, of the Specification, but only with regard to one embodiment illustrated in Fig. 1D, wherein the sensor is disposed on a frog/shank.  In this case, the sensor would clearly need to be oriented to view opposite the direction of travel, since the sensor is disposed forward of the seeds being dropped in the furrow.  This orientation is only mentioned with reference to the specific embodiment of Fig. 1D.  Furthermore, one of ordinary skill would find this orientation counterintuitive for other embodiments, for example in Fig. 1A, where seeds are both sensed and applied with product substantially underneath the sensor; or in Fig. 1E, where seeds are sensed as they are exiting the seed tube; or in Fig. 4, where sensor 394 would necessarily face forward since it is disposed rearward of seeds in the open furrow; or in embodiments where the sensor does not have a ‘view’ (i.e., is not optical).
Claims 4, 6-7, and 9-11, while containing the limitation of claim 1 wherein the sensor is oriented to view opposite the working direction, also recite that the sensor may be mounted at a bottom of the seed tube or conveyor, a seed firmer bracket, within a seed firmer, between a shank and a closing system, or a closing system.  For the reasons described above, these combinations of the sensor orientation and the sensor mounting location were not described in the specification in such a way as to reasonably convey that the inventor had possession of the claimed inventions.  For further examination of these claims, the sensor orientation limitation will be ignored.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the sensed seed pulses" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 8, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kolb (U.S. 2017/0251656).
Regarding claim 1, Kolb discloses (Fig. 2-6) a material application system for selected application of the material comprising: an implement (row unit 114) for traversing a field; a sensor (camera 252; [0028]) disposed on the implement, the sensor to detect seeds after the seeds exit the seed tube or seed conveyor; a material application system (spraying assembly 210) disposed on the implement and configured to apply material on the seed, adjacent to the seed, or to both on the seed and adjacent to the seed ([0028]); and 10a control system (controller 222 and/or control system illustrated in Fig. 5) for controlling the material application system based on the detected seeds ([0028]), wherein the sensor is oriented to view a furrow opposite a direction of travel of the implement (a line of sight of camera 252 is shown in Fig. 3 to be substantially rearward as the implement moves forward).
Regarding claim 2, Kolb further discloses that the control system controls material application based on implement speed during material application and seed spacing in the 15furrow ([0030]; “operating parameters may include…the speed of the row unit 114”).
Regarding claim 3, Kolb further discloses (Fig. 3) that the sensor (camera 252) is mounted after the seed has exited the seed tube to sense the seed frequency.
Regarding claim 4, Kolb further discloses (Fig. 2-3) that the material application system 20comprises a planter (row unit 114 including a seeder assembly 190), and the sensor (camera 252) is mounted after the seed has exited the seed tube and mounted at a bottom of the seed tube and within a disc spreader.
Regarding claim 5, Kolb further discloses that the control system uses sensed seed pulses to command the material application system to dispense the material either by 26WO 2019/050944PCT/US2018/049540synchronizing the seed pulses with pulsed material applications (the fluid applications are arranged to occur at the same rate as seed dispensing) or a one to one correspondence between a sensed seed pulse and a pulsed material application ([0028], last 4 lines; [0029]; [0030], last 6 lines; the controller determines a time delay between when a seed is sensed and when fluid is sprayed on or adjacent to seed; this time delay constitutes a one to one correspondence between a sensed seed pulse, or a signal generated by the camera sensing a seed, and a material application).
Regarding claim 6, Kolb further discloses (Fig. 3) that the sensor (252) is mounted at the 5bottom of the seed tube (152) or seed conveyor.
Regarding claim 8, Kolb further discloses (Fig. 2-3) that the sensor is mounted within a disc spreader (140; sensor 252 is mounted on seed tube 152, which is disposed within the disc spreader, i.e., between the opening discs, as shown in Fig. 2).
Regarding claim 12, Kolb further discloses that the material application system comprises a flow control valve (flow regulating valve; [0035]) and a pulsing valve (pulse valve 182), wherein the flow control valve regulates pressure and flow of fluid to the pulsing valve ([0035]-[0036]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kolb as applied to claim 4 above, and further in view of Ritland (U.S. 2020/0245526).
Regarding claim 7, Kolb discloses the elements of claim 4 as described above, but does not disclose that the sensor is mounted at a seed firmer bracket.  However, Ritland discloses (Fig. 1, 8) a similar seed furrow liquid application system, wherein a sensor (seed sensor 520) is mounted at a seed firmer bracket (on housing 110 substantially at the location seed firmer 112 is mounted).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to mount the sensor of Kolb on a seed firmer bracket, since rearranging parts of an invention involves only routine skill in the art.  Shifting the position of the sensor as such would allow for the device to operate as intended without unexpected results, and the particular placement of the sensor is held to be an obvious matter of design choice.
Regarding claim 10, Kolb discloses the elements of claim 4 as described above, but does not disclose that the sensor is mounted rear of a shank or between the shank and a closing system.  However, Ritland discloses (Fig. 17) that a sensor (1750) disposed to view a seed furrow may be supported, directly or indirectly, on a shank ([0103], last 4 lines) or between the shank and a closing system (sensor 1750 is shown in Fig. 17 to be forward of a closing system and rearward of a shank, shown in Fig. 24, which is understood to support the furrow opening assembly).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to mount the sensor of Kolb rear of a shank or between a shank and a closing system, since rearranging parts of an invention involves only routine skill in the art.  Shifting the position of the sensor as such would allow for the device to operate as intended without unexpected results, and the particular placement of the sensor is held to be an obvious matter of design choice.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kolb as applied to claim 4 above, and further in view of Hubner (U.S. 2018/0092294).
Kolb discloses the elements of claim 4 as described above, but does not disclose that the sensor is mounted within a seed firmer.  However, Hubner discloses (Fig. 1-7) a seed sensor (seed detection sensor 148) mounted within a seed firmer (144) for the purpose of detecting seed placement.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to mount the sensor of Kolb within a seed firmer, since a firmer would ensure proper seed-to-soil contact, and rearranging parts of an invention involves only routine skill in the art.  Shifting the position of the sensor as such would allow for the device to operate as intended without unexpected results, and the particular placement of the sensor is held to be an obvious matter of design choice.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kolb as applied to claim 4 above, and further in view of  Grimm (U.S. 2016/0073576).
Kolb discloses the elements of claim 4 as described above, but does not disclose that the sensor is mounted at the closing system.  However, Grimm discloses (Fig. 2, 8) a similar seed furrow liquid application system, wherein a seed sensor (detector 460) is mounted at a closing system (closing wheels 42 and the mounting arm which supports them).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to mount the sensor of Kolb at a closing system, since rearranging parts of an invention involves only routine skill in the art.  Shifting the position of the sensor as such would allow for the device to operate as intended without unexpected results, and the particular placement of the sensor is held to be an obvious matter of design choice.

Response to Arguments
Applicant's arguments filed 11/16/2022 have been fully considered but they are not persuasive.
Applicant submits that Kolb fails to disclose a sensor being disposed and oriented to view the furrow opposite the direction of travel.
However, sensor 252, as shown in Fig. 3, is disposed and oriented to view the furrow (particularly the seeds within the furrow), and a line of sight of the sensor is clearly illustrated having a substantially rearward direction, opposite the direction of travel.
Applicant further submits that, while Kolb does disclose that sensors 250, 252 may send a signal to a controller 222 and/or a control system (Fig. 5) for use in controlling spraying assembly 210, Kolb does not disclose to dispense material either by synchronizing the seed pulses and pulsed material application or a one to one correspondence between a sensed seed pulse and pulsed material application.
However, Kolb discloses that the sensors 250, 252 transmit a detection signal (the claimed sensed seed pulse) upon detection of a target (understood to be a seed; Abstract, lines 3-4), and that a controller receives the signal for determining when to actuate the spraying assembly (210; [0028], last 4 lines).  Kolb further discloses that the valve 182 of the spraying assembly is controlled using pulse width modulation (facilitating the claimed pulsed material application), and that the control system transmits the control signal to the spraying assembly at least in response to reception of the detection signal (i.e., each detection signal has a one to one correspondence with a pulsed fluid application; [0008], lines 12-14).  Kolb discloses that the system is meant for applying fluid on or adjacent to seeds with a constant offset distance (chosen by an operator, as input in field 330 of interface 300 in Fig. 4).  Given that fluid is applied with a constant offset with respect to each seed, seed detection pulses and pulsed material application would necessarily be synchronized (i.e., caused to occur at the same rate).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671